Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 11




Date: December 11, 2020
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 11




                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Alex G. Loff, a Special Agent with the Federal Bureau of Investigation (“FBI”) being

  duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

         1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have

  been so employed since March 2018. Thus, I am an investigative or law enforcement officer of

  the United States within the meaning of Section 2510(7) of Title 18, United States Code. That is,

  I am an officer of the United States who is empowered by law to conduct investigations of, and

  make arrests for, violations of federal law, including the offenses enumerated in Title 18, United

  States Code, Sections 1591, 2422, 2423, 2251, and 2252, et seq.

         2.      I currently serve as part of the Crimes Against Children squad and the FBI Child

  Exploitation and Human Trafficking Task Force (CEHTTF) in the FBI’s Miami Field Office. My

  duties include the investigation of crimes involving the sexual exploitation of minors, including

  the sex trafficking and commercial trafficking of minors and the possession and production of

  child pornography. I have received training on the proper investigative techniques for these

  violations, including the use of surveillance techniques, undercover activities, and the application

  and execution of arrest and search warrants. I have conducted and assisted in several child

  exploitation investigations and have executed search warrants that have led to seizures of child

  pornography and undercover operations to recover juvenile victims of sex trafficking.

         3.      This Affidavit is submitted in support of a criminal complaint charging Shanteria

  Barnes (hereinafter, “BARNES”) with two counts of sex trafficking of a minor, in violation of

  Title 18, United States Code, Sections 1591(a)(1), (b)(1), and (b)(2).




                                              Page 1 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 11




         4.      This Affidavit is based upon my personal knowledge, as well as information learned

  from other law enforcement agents, investigators, witnesses, and documents. This Affidavit is

  submitted for the limited purpose of establishing probable cause in support of a search warrant; as

  such, it does not include each and every fact known to the government about this investigation.

                                        PROBABLE CAUSE

         5.      As explained below, there is probable cause to believe that, from in or around July

  2020 through on or about August 14, 2020, in the Southern District of Florida, BARNES did

  knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, transport,

  provide, obtain, advertise, maintain, and solicit by any means a person, that is, Minor Victim 1 and

  Minor Victim 2, knowing, and in reckless disregard of the fact, and having had a reasonable

  opportunity to observe Minor Victim 1 and Minor Victim 2, that Minor Victim 1 and Minor Victim

  2 had not attained the age of 18 years and would be caused to engage in a commercial sex act.

         MINOR VICTIM 1

         6.       On or about August 12, 2020, members of the Child Exploitation and Human

  Trafficking Task Force (“CEHTTF”) responded to a hospital located in Tamarac, for the recovery

  of an 11-year-old female (“Minor Victim 1”), who was reported missing to law enforcement by

  her family.

         7.       Minor Victim 1 was interviewed on two separate occasions. During her

  interviews, Minor Victim 1 stated that while she was away from her family, she stayed at a Days

  Inn Hotel located at on Oakland Park Blvd in Fort Lauderdale (“Oakland Days Inn”). During that

  time, she met BARNES. BARNES introduced herself as “Pumpkin” and asked Minor Victim 1

  to dance for her to see if Minor Victim 1 knew how to. When Minor Victim 1 was able to dance

  and do a split, BARNES was impressed and told Minor Victim 1 that she would pay her $60 to



                                              Page 2 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 11




  strip at BARNES’ aunt’s birthday. BARNES also told Minor Victim 1, “oh bitch, I got money

  cause I fuck,” and showed Minor Victim 1 videos and pictures of people with wads of cash in

  order to show Minor Victim 1 how much money she could make engaging in commercial sex

  acts.

          8.     Minor Victim 1 stated that BARNES would arrange “dates” for both herself and

  Minor Victim 1 to engage in commercial sex. BARNES had the “dates” come to BARNES’

  residence so that she could discuss the terms of the “date.” On one occasion, BARNES instructed

  the men which hotel they would be meeting at, told them whether Minor Victim 1 would be

  stripping for them, and how much it would cost.

          9.     When the men would arrive at BARNES’s residence for the “date,” BARNES

  would drive Minor Victim 1 in a two-door silver vehicle, with the men following behind in their

  own vehicle, to a nearby hotel in Pompano Beach for the “date.” The men would be the one to

  rent the hotel rooms. At times, both BARNES and Minor Victim 1 would be in separate rooms

  on “dates,” while other times, BARNES and Minor Victim 1 would share a room during the

  “dates.”

          10.    Minor Victim 1 stated that in addition to BARNES coordinating “dates” for

  Minor Victim 1 at this hotel, Minor Victim 1 also had “dates” coordinated by BARNES at other

  hotels throughout Broward County.

          11.    On these “dates,” BARNES told Minor Victim 1 not to accept anything less than

  $40 to engage in sexual activities. Minor Victim 1 stated that for $30, she would strip for the

  “dates,” and starting at $40, she would have sex with the men. Minor Victim 1 advised that she

  was unaware if BARNES would secretly take a cut from the monetary arrangement with the men

  prior to Minor Victim 1’s “dates,” but Minor Victim 1 did advise that on at least one occasion,



                                            Page 3 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 11




  she gave BARNES money from one of her “dates” for gas money.

         12.     Minor Victim 1 stated that she was with BARNES, engaging in sexual acts for

  money, for approximately four days and made approximately $150 per day. During the first

  interview, Minor Victim 1 explained that on one occasion, she had approximately 10 “dates” in

  one day, and during the course of her stay at the hotels with BARNES, she engaged in

  approximately 15-17 “dates.” During the second interview, Minor Victim 1 stated that she

  engaged in approximately 14 “dates” at the direction and arrangement of BARNES.

         13.     The money that Minor Victim 1 received from the “dates” that BARNES

  arranged for her, BARNES told Minor Victim 1 not to use the money on insignificant things like

  a Nintendo Switch or a game controller, which Minor Victim 1 wanted to purchase. When Minor

  Victim 1 told BARNES that she wanted to buy a toy car “big enough to ride in because it would

  be fun,” BARNES advised Minor Victim 1 to spend the money on clothes for herself, or another

  cellular phone since Minor Victim 1’s phone was broken.

         14.     When Minor Victim 1 first met BARNES, she told BARNES that she was 17-

  years-old. Minor Victim 1 also advised BARNES that she could not be seen in public because

  she had been reported missing by her family. Minor Victim 1 stated that BARNES used to tell

  Minor Victim 1 that Minor Victim 1 “acts like a kid” and is “always hyper.” BARNES would

  often compare Minor Victim 1’s behavior to BARNES’ own 12-year-old daughter.

         MINOR VICTIM 2

         15.      Contact was made with a 15-year-old female (“Minor Victim 2”) during two

  separate interviews on or about August 20, 2020 and December 1, 2020. During the interviews

  with Minor Victim 2, she stated she met BARNES while Minor Victim 2 was at a group home in

  Pompano Beach, and walking to the nearby corner store. Minor Victim 2 knew BARNES as



                                            Page 4 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 11




  “Pumpkin” and identified BARNES to law enforcement from a photograph. When they met,

  BARNES told Minor Victim 2 that she was 19-years-old, but then eventually admitted to Minor

  Victim 2 that she was 30-years-old.

         16.      While Minor Victim 2 and BARNES started spending time together, BARNES

  began bringing older men – believed to be in their forties – to BARNES’ residence for “dates.”

  Minor Victim 2 would go into the other room while BARNES was on a “date,” and when Minor

  Victim 2 would close the door as she left the bedroom, BARNES insisted on keeping the door

  open so she could see Minor Victim 2 in the event that Minor Victim 2 would try to leave

  BARNES’ residence.

         17.      Minor Victim 2 and BARNES got into verbal arguments over the men that

  BARNES would bring to BARNES’ residence. BARNES would tell Minor Victim 2, “you’ll never

  be more than a group home hoe.” BARNES also began telling people that Minor Victim 2 was

  homeless.

         18.      On one occasion, BARNES asked Minor Victim 2, and Minor Victim 2’s 17-

  year-old friend (“Minor Victim 3”) from the same group home, if they wanted to make $150 doing

  Minor Victim 1’s hair at a room in a hotel in Broward County. Minor Victim 2 was surprised

  because she knew this particular hotel was associated with prostitution. BARNES drove Minor

  Victim 2 and Minor Victim 3 to the hotel in BARNES’ two-door Toyota.

         19.      While driving to the Oakland Days Inn, BARNES told Minor Victim 2 and Minor

  Victim 3 not to braid Minor Victim 1’s hair too long because “she’s not old enough for that.”

  Minor Victim 2 understood that to mean that the girl is not “grown” and would not look good with

  long braids. When they got into the room, Minor Victim 2 and Minor Victim 3 began to braid

  Minor Victim 1’s hair. Minor Victim 2 did not know Minor Victim 1’s name, but Minor Victim 1



                                            Page 5 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 7 of 11




  told Minor Victim 2 that she was 17-years-old. Minor Victim 2 identified a photograph of Minor

  Victim 1, as the girl whose hair they braided on that particular day.

         20.       Minor Victim 2 stated that BARNES makes money from “dudes” she knows.

  Minor Victim 2 recalled multiple times where BARNES would be communicating with a man on

  her cellular telephone, via a call or text message, and would ask Minor Victim 2 if she wanted to

  make money. Minor Victim 2 inquired as to how and BARNES replied, “making love.” When

  Minor Victim 2 told BARNES, “no,” BARNES replied, “you’re gonna be broke forever.”

         21.       On other occasions, BARNES would be speaking to a man in his vehicle in her

  driveway in front of BARNES’ residence, and would come back inside asking Minor Victim 2 if

  she wanted to make money. Minor Victim 2 again said “no.” Sometimes, BARNES would tell

  Minor Victim 2 that there is a man that wants to meet Minor Victim 2, and knows what Minor

  Victim 2 looks like. In response, Minor Victim 2 told BARNES to stop sending pictures to the

  men of her. Again, BARNES would tell Minor Victim 2, “you’re gonna be broke forever.” Minor

  Victim 2 believes that BARNES got Minor Victim 2’s pictures from her Instagram account.

         22.       Minor Victim 2 stated that BARNES knew Minor Victim 2’s real age and that

  she and Minor Victim 3 were runaways. Minor Victim 2 specifically recalls informing BARNES

  that her 15th birthday was soon approaching, and that she ran away from her group home. Minor

  Victim 2 went with BARNES, in BARNES’ car, to pick up Minor Victim 3 from the group home.

  Minor Victim 2 advised law enforcement that this was why BARNES would often call Minor

  Victim 2 and Minor Victim 3, “runaway hoes.”

         23.       Minor Victim 2 asked BARNES if she could reside with BARNES for a few days

  towards the end of July 2020, which BARNES agreed to. A few days into residing with BARNES

  at BARNES’ residence, BARNES began asking for rent money. Minor Victim 2 stated that



                                              Page 6 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 8 of 11




  BARNES was trying to act like her “pimp.” Minor Victim 2 indicated that despite her never asking

  BARNES to post online advertisements of Minor Victim 2 for commercial sex acts, BARNES did

  so and would repeatedly bring men to the house in an effort to get Minor Victim 2 to engage in

  commercial sex acts. Every time Minor Victim 2 would leave the residence after being set up with

  a “date” by BARNES, but would return without money for BARNES, BARNES would tell Minor

  Victim 2 that she was “bad business.”

             24.        During Minor Victim 2’s initial interview, she stated she did not engage in

  commercial sex acts. However, during her second interview with law enforcement, Minor Victim

  2 admitted that she had engaged in commercial sex acts in the past. Minor Victim 2 advised that

  while she was living with BARNES, Minor Victim 2 met up with multiple men but could not recall

  if she engaged in commercial sex acts with them during this time period.

             25.        On September 18, 2020, a Search Warrant was submitted to Facebook for

  BARNES’ Facebook account. The Search Warrant returns revealed multiple audio messages sent

  from BARNES to Minor Victim 2, all of which occurred on or about August 2, 2020, discussing

  Minor Victim 2’s age, including the following messages:

             a.       “Hoe fuck you and your motherfucking business, nobody in your business hoe, you

                      the one wanted my motherfucking licks 1 I put your young ass on [pause] line telling

                      that bitch you 20 hoe”; and

             b.       “You not 19 you 15 and I’m with him now and he know, dumb ass hoe, so he will

                      never do business with you and whatever you owe him you can keep that cause you

                      fucking needed it.”




  1
      Based on my training and experience, “lick” is street terminology for a commercial sex act.

                                                        Page 7 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 9 of 11




           26.      Search Warrant returns from BARNES’ Facebook account also show applications

  installed including a Skout account with an installation date of June 19, 2019. 2 A subpoena was

  submitted for the Skout account and the returns show that the Skout account was accessed from

  the IP Address associated with BARNES’ residence. 3 A Search Warrant was submitted to Skout

  on November 25, 2020, and the returns contained multiple photographs of both BARNES and

  Minor Victim 2 on the Skout account. Minor Victim 2 identified one such photograph as her in

  BARNES’ bedroom at BARNES’ residence.

           27.      Law enforcement also located an online advertisement for commercial sex acts

  posted on or about July 26, 2020, on a popular website often utilized to advertise for commercial

  sex acts. This advertisement was posted on the website from the IP address associated with

  BARNES’ residence. The email address associated with the advertisement contains the last name

  and first name initial of Minor Victim 2.

           28.      This same advertisement provided a contact number, which investigation revealed

  was associated with a TextNow account. 4 An investigation revealed that the account name

  belonging to the TextNow number was the last name and first initial of Minor Victim 2. Further,

  Search Warrant returns from TextNow revealed multiple communications between Minor Victim

  2 and individuals discussing commercial sex acts. During one communication that occurred on or

  about July 27, 2020, which was during the time Minor Victim 2 was residing with BARNES,



  2
   Based on my training and experience, I am aware that Skout is commonly used to advertise commercial sex acts and
  communicate with potential commercial sex act costumers.
  3
   This is believed to be BARNES’ residence as this location is consistent with the same residential description that the
  Minor Victims describe as belonging to BARNES, and Search Warrant returns from BARNES’ Facebook Account
  reveal messages where BARNES advises she lives at this residence and asks customers to meet her at this residence.
  4
   Based on my training and experience, I am aware that TextNow is commonly used to provide temporary phone
  numbers that can be changed, as desired, by the user.


                                                       Page 8 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 10 of 11




  Minor Victim 2 arranged a commercial sex act and advised the individual that the commercial sex

  act could take place at BARNES’ residence.

          MINOR VICTIM 3

         29.    On or about September 10, 2020, contact was made with Minor Victim 3. During

  an interview of Minor Victim 3, she stated that she met BARNES through Minor Victim 2, who

  went to live with BARNES at BARNES’ residence while she was a juvenile runaway.

         30.    Minor Victim 3 stated that BARNES engaged in sex acts for money, which she

  called “licks.” BARNES told Minor Victim 3 that she gave Minor Victim 2, “like 3 of my licks.”

  Minor Victim 2 showed Minor Victim 3 various cellular phone apps that Minor Victim 2 would

  use to engage in “dates” for herself and BARNES. On one occasion, while Minor Victim 2 and

  Minor Victim 3 were in the car with BARNES, Minor Victim 2 told Minor Victim 3 that she

  needed money to give to BARNES to pay rent. To do so, Minor Victim 2 called a “lick” who

  picked her up from BARNES’ residence.

         31.    On a separate occasion, on the way to a hotel in Fort Lauderdale, Minor Victim 3

  was in the backseat of a car with BARNES, while two men were in the front seat. BARNES told

  Minor Victim 3, “if we get nasty for them they’ll pay us good” and attempted to kiss Minor Victim

  3. Minor Victim 3 told BARNES, “no,” and advised that BARNES was so angry from this, that

  BARNES went to the group home the following day and cursed out Minor Victim 3 to other girls.




                                             Page 9 of 10
Case 0:21-cr-60039-AHS Document 1 Entered on FLSD Docket 12/14/2020 Page 11 of 11




                                             11th
